Citation Nr: 9901167	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-30 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to noxious gases, claimed as mustard gas.

2.  Entitlement to service connection for residuals of 
exposure to ionizing radiation.

3.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability involving prostate surgery 
complications resulting from VA hospitalization in July 1989.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service with the Marines from April 
1944 to April 1946.  This matter came before the Board of 
Veterans Appeals (Board) on appeal from a June 1995 rating 
decision by the No. Little Rock, Arkansas, Regional Office 
(RO), which denied service connection for residuals of 
exposure to noxious gases, claimed as mustard gas, and 
residuals of exposure to ionizing radiation; and denied 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving prostate surgery 
complications resulting from VA hospitalization in July 1989.  
Although in his August 1995 Substantive Appeal, appellant 
requested a travel Board hearing, he subsequently 
returned a September 1995 hearing clarification letter to the 
RO, indicating therein that instead of a travel Board 
hearing, he wanted a hearing held before a hearing officer at 
the RO.  A December 1995 RO hearing was held.  

Review of the record reveals that there are other issues that 
have been raised and which are in various stages of 
development.  The only issues certified for appellate review, 
however, are those set forth on the title page.  Those are 
the only issues, therefore, to be considered herein.



CONTENTIONS OF APPELLANT ON APPEAL

Appellant contends, in essence, that during basic training in 
the mid-1940s, while participating in a gas chamber 
exercise, he was ordered to remove his gas mask and was 
exposed to mustard gas; and that the gas affected his skin 
and respiratory system, causing skin and respiratory system 
disabilities.  Additionally, it is argued that while aboard 
ship in the Pacific war theatre, he may have been exposed to 
ionizing radiation during or after the atomic bomb attack on 
Japan.  Appellant also contends that he has prostate surgery 
complications resulting from improper VA medical treatment 
administered during July 1989.  It is argued that 
postoperatively, he contracted a staphylococcus infection 
with high fever; that VA improperly treated him; that the 
prostate surgery complications caused cardiac arrest and 
other residuals, including urinary disability and burning 
sensation in the lower extremities; and but for VAs improper 
treatment, the cardiac arrest with resultant residuals, 
including urinary disability and burning sensation in the 
lower extremities, would not have occurred.  Additionally, it 
is requested that applicable statutory and regulatory 
provisions be considered, including the benefit-of-the-doubt 
doctrine.  His representative has joined in these 
contentions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that appellant has not met the 
initial burden of submitting evidence to justify a belief by 
a fair and impartial individual that the claims of 
entitlement to service connection for residuals of exposure 
to noxious gases, claimed as mustard gas; service connection 
for residuals of exposure to ionizing radiation; and benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
involving prostate surgery complications resulting from VA 
hospitalization in July 1989, are well grounded.  


FINDINGS OF FACT

1.  There is no competent evidence that appellant had any in-
service full-body exposure to nitrogen/sulfur mustard or 
Lewisite.  

2.  There is no competent evidence indicating that 
appellants current disabilities, including those involving 
the skin and cardiopulmonary system, are residuals of alleged 
in-service exposure to noxious gases, including 
nitrogen/sulfur mustard or Lewisite or to other event or 
occurrence in service.

3.  There is no contention or competent evidence that 
appellant was actually exposed to ionizing radiation in 
service.  Additionally, there is no competent evidence 
indicating that he has any radiogenic disease related to 
service.  Skin cancer as a result of in-service ionizing 
radiation exposure has not been shown to be present by 
competent evidence.  Any noncancerous skin conditions, 
including solar lentigos, actinic keratoses, granulomas, and 
lipomas, or adenocarcinoma of the prostate, were initially 
shown years after service and have not been shown, by 
competent evidence, to be reasonably related to any incident 
of service including alleged ionizing radiation exposure.  
These claimed disorders are also not shown to be related to 
any other in-service event or occurrence.

4.  Appellant had a history of numerous medical problems 
prior to the July 1989 VA hospitalization in question, 
including symptoms of numbness involving the extremities, 
mild chronic renal insufficiency, slowly progressive bladder 
outlet disease symptomatology, nocturia, recurrent urinary 
tract infections, cystitis, cardiovascular disease, 
psychiatric disorders, and residuals of a stroke.  

5.  During VA hospitalization from July 12 to 17, 1989, 
appellant underwent a transurethral resection of the prostate 
for benign prostatic hypertrophy.  A surgical pathology 
report diagnosed well-differentiated adenocarcinoma of the 
prostate and hyperplasia.  There were no postoperative 
complications; he voided without difficulty; and he was 
discharged on an antibacterial medication.  However, on July 
22, 1989, he received VA emergency room treatment for a 3-day 
history of fever; a urinary tract infection was assessed 
based on urinalysis results; and an antibiotic medication was 
prescribed.  

6.  Objective clinical findings do not confirm any permanent 
residual impairment, including urinary disability and burning 
sensation in the lower extremities, attributable to the VA 
hospitalization in question.  

7.  Appellant has not shown, by competent evidence, that any 
additional disability resulted from the VA treatment in 
question.


CONCLUSIONS OF LAW

1.  Appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for residuals of 
exposure to noxious gases, claimed as mustard gas.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.316 (1998).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for residuals of 
ionizing radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.309(d), 3.311 (1998).

3.  The appellant has not submitted evidence of a well-
grounded claim for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability involving 
prostate surgery complications resulting from VA 
hospitalization in July 1989.  38 U.S.C.A. §§ 1151, 5107(a) 
(West 1991); 38 C.F.R. § 3.358(a)-(c) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of Exposure to Noxious 
Gases, Claimed as Mustard Gas

In deciding the issue of service connection for residuals of 
exposure to noxious gases, claimed as mustard gas, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  Service connection for VA 
disability compensation purposes may be awarded for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110. 

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word Chronic.  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The provisions of 38 C.F.R. § 3.316 state, in pertinent part:

(a)	Except as provided in paragraph (b) 
of this section, exposure to the 
specified vesicant agents during active 
military service under the circumstances 
described below together with the 
subsequent development of any of the 
indicated conditions is sufficient to 
establish service connection for that 
condition:

(1)	Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.

(2)	Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.

(3)	Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

(b)	Service connection will not be 
established under this section if the 
claimed condition is due to the veterans 
own willful misconduct (See § 3.301(c)) 
or there is affirmative evidence that 
establishes a nonservice-related 
supervening condition or event as the 
cause of the claimed condition (See § 
3.303).

It should be pointed out that although certain chronic 
respiratory diseases (laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary disease) are among 
the disabilities listed in 38 C.F.R. § 3.316, benign skin 
conditions and cardiac disorders are not.  Nevertheless, an 
appellant is not precluded from establishing direct-
incurrence service connection for a disability due to 
exposure to noxious gases, such as mustard gas, with proof of 
actual causation.  Cf. Combee v. Brown, 34 F.3d 1039, 1040 
(1995).  Whether a disease or disability is the result of 
exposure to noxious gases, such as mustard gas, is a medical 
matter, and therefore competent medical evidence is 
required to establish a well grounded claim.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

A threshold question to be answered is whether appellant has 
presented evidence of a well-grounded claim with respect to 
the issue of service connection for residuals of exposure to 
noxious gases, claimed as mustard gas.  A well-grounded claim 
is one which is plausible, meritorious on its own, or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the 
United States Court of Veterans Appeals (Court) held that the 
appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that 
unlike civil actions, the Department of Veterans Affairs 
(previously the Veterans Administration) (VA) benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence.  If a well-grounded claim has not been 
presented, the appeal with respect to that issue must fail.  
King v. Brown, 5 Vet. App. 19, 21 (1993) held that 
evidentiary assertions [by the veteran] must also be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion. 

With respect to the appellate issue of service connection for 
residuals of exposure to noxious gases, claimed as mustard 
gas, the available service medical records, post-service 
medical reports, and numerous lay statements of record do not 
contain any specific reference to full-body exposure to 
noxious gases, such as nitrogen/sulfur mustard or Lewisite.  
Significantly, appellant has not even alleged that he had in-
service full-body exposure to nitrogen/sulfur mustard or 
Lewisite.  Specifically, in a November 1991 written 
statement, he initially alleged that during testing in basic 
training, he entered a gas chamber without a gas mask on; 
that he then put a gas mask on and stayed in the chamber for 
five minutes; and that thereafter, he was ordered to walk 
through a dark smoke without a gas mask on.  Interestingly, 
he did not allege that he had incurred any disabilities as a 
result of the alleged mustard gas exposure.  It is also 
interesting that he cited therein to a recent October 1991 
service organization publication article which had informed 
veterans as to the availability of VA compensation for those 
who had been exposed to noxious gases, such as mustard gas.  

In May 1992, the RO sent appellant a letter requesting 
clarification as to what disabilities he was claiming as 
residuals of mustard gas exposure.  In April and June 1992 
written statements, appellant alleged that during testing in 
basic training, he entered a gas chamber without a gas mask 
on; that he then put a gas mask on and stayed in the chamber 
for five minutes; that thereafter, he was ordered to walk 
through a dark smoke without a gas mask on; and that he 
suffered from respiratory diseases, including laryngitis, 
bronchitis, emphysema, and asthma, and a heart disability.  
During a December 1995 RO hearing, at T.6, his testimony 
included essentially the same allegations stated above 
regarding exposure to noxious gases, including mustard gas, 
in basic training.  Significantly, in response to a question 
whether he recalled if he had worn any protective clothing 
other than the gas mask during the alleged basic training 
incident, he testified, at T.7, that [j]ust regular clothes 
and the gas mask is all I had.  Thus, he did not even 
contend in-service full-body exposure to noxious gases, 
including mustard gas.  Although he further testified that he 
had experienced skin blistering/pustule-like eruptions and 
respiratory difficulties, he is not competent to opine as to 
the etiology thereof.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

It should be added that with respect to this not well-
grounded service connection claim, appellant and his 
representative have been informed by the RO at various stages 
of the proceedings that this claim was denied, in part, due 
to the lack of evidence indicating that appellant had in-
service full-body exposure to noxious gases, including 
mustard gas.  See, in particular, a July 1995 Statement of 
the Case, which included provisions of law with respect to 
veterans responsibility for filing a well-grounded claim; 
general service connection principles, including continuity 
of symptomatology; the provisions of 38 C.F.R. § 3.316; and 
specifically referred to the lack of evidence indicating that 
appellant had in-service full-body exposure to noxious gases, 
including mustard gas.  See also an August 1998 informal 
hearing presentation, wherein appellants representative 
expressed familiarity with the well-grounded claim concept.  
It is therefore apparent that they were knowledgeable 
regarding the necessity of competent evidence to support this 
service connection claim.  Thus, it is concluded that 
appellant and his representative had notice of the type of 
information needed to support said claim.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 
Vet. App. 341, 344 (1996), wherein the Court explained that 
[t]he Robinette opinion held that 38 U.S.C. § 5103(a) 
imposes an obligation upon the Secretary to notify an 
individual of what is necessary to complete the application 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence.  It does not appear that appellant has informed 
the VA of the existence of any specific known and existing 
competent evidence that would render this service connection 
claim well grounded.

Although it is ambiguous whether the RO specifically informed 
them that this claim was not well grounded, in Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996), the Court held that 
when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded-
claim analysis.  Cf. Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995).  In Meyer, at 9 Vet. App. 434, the Court stated a 
decision that a claim is not well grounded based on the 
evidence submitted is a perfectly []proper[] decision for 
the Board to reach, and the Secretary is not required to seek 
any further development at that point in the absence of a 
well-grounded claim.

In summary, even assuming that appellant currently has 
certain chronic respiratory diseases, benign skin conditions, 
and a cardiac disability, the fact remains that there are no 
allegations or competent evidence indicating that appellant 
had any in-service full-body exposure to noxious gases, such 
as nitrogen/sulfur mustard or Lewisite.  Additionally, benign 
skin conditions and cardiac disability are not even among the 
presumptive diseases listed in 38 C.F.R. § 3.316.  There is 
absolutely no competent medical evidence of record which 
contains findings or diagnoses pertaining to any residuals of 
in-service exposure to noxious gases, such as nitrogen/sulfur 
mustard or Lewisite.  Lay statements are not competent 
evidence with respect to medical causation; and appellant is 
not qualified to offer medical opinion or diagnosis.  
Espiritu, supra.  Consequently, the issue of service 
connection for residuals of exposure to noxious gases, 
including mustard gas, is not well grounded.  The claim is 
therefore denied.  38 U.S.C.A. § 5107(a).  Grottveit; 
Grivois v. Brown, 6 Vet. App. 136 (1994).  See also, 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995)


II.  Service Connection for Residuals of Exposure to Ionizing 
Radiation

A threshold question to be answered is whether appellant has 
presented evidence of a well-grounded claim with respect to 
the issue of service connection for residuals of exposure to 
ionizing radiation.  See Murphy; Tirpak; and King; and the 
discussion of the well-groundedness concept set forth in Part 
I of the Boards decision herein.  

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee), 
the Court held that service connection for disabilities 
claimed to be due to in-service ionizing radiation exposure 
can be accomplished by three methods.  Under the first 
method, there are 15 types of cancer which will be 
presumptively service-connected by statute, including cancer 
of the urinary tract, where a radiation-exposed veteran 
participated in a radiation-risk activity.  38 U.S.C.A. 
§ 1112(c)(2)(A)-(O); 38 C.F.R. § 3.309(d).  However, the term 
urinary tract means the kidneys, renal pelves, ureters, 
urinary bladder, and urethra.  38 C.F.R. § 3.309(d)(2)(xv), 
Note 1.  Appellants adenocarcinoma of the prostate was 
initially clinically shown on July 1989 VA hospitalization, 
more than four decades post service, and is not cancer of 
the urinary tract as defined in 38 C.F.R. § 3.309(d).  
Consequently, presumptive service connection for residuals of 
exposure to ionizing radiation is not well grounded under 
this analysis.   

Under the second method, 38 C.F.R. § 3.311(b)(2) provides a 
list of radiogenic diseases, including skin cancer and 
urinary bladder cancer, which will be service-connected under 
certain conditions.  In Hilkert v. West, 11 Vet. App. 284, 
290 (1998), the Court stated that 38 C.F.R. § 3.311(a)(1) 
provides that:  

In all claims in which it is established 
that a radiogenic disease first became 
manifest after service and was not 
manifest to a compensable degree within 
any applicable presumpti[on] period as 
specified in § 3.307 or § 3.309, and it 
is contended the disease is a result of 
exposure to ionizing radiation in 
service, an assessment will be made as to 
the size and nature of the radiation dose 
or doses.

38 C.F.R. § 3.311(a)(1).  For a claimant 
to fall initially within the purview of 
§ 3.311 for purposes of receiving 
assistance under it, he or she must 
satisfy four criteria:  (1) The presence 
of a radiogenic disease must be 
established; (2) the person to whom 
the regulation is to apply must have had 
service; (3) the radiogenic disease 
must not have been one covered as 
presumptively service connected under 
§§ 3.307 and 3.309 (otherwise the 
claimant would be entitled to presumptive 
service connection) and must have been 
manifested within the applicable 
presumption period under § 3.311(b)(5); 
and (4) the claimant must contend 
that the radiogenic disease was the 
result of exposure to ionizing radiation 
in service.  

It is the Boards opinion that the aforementioned criteria of 
38 C.F.R. § 3.311 as stated in Hilkert have not been met in 
this case.  With respect to the criteria requiring that the 
presence of a radiogenic disease must be established, 
there is no competent evidence indicating that appellant has 
skin cancer.  Neither the available service medical records 
nor an April 1955 VA examination reveal any skin abnormality.  
A skin disorder was initially medically reported years after 
service, when complaints of a four-year history of skin 
nodules were reported in a January 1957 written statement 
from Norman D. Asel, M.D.  The impression was neurofibromas 
versus von Recklinghausens disease.  However, the lesions 
were described as benign.  See also 1971, 1972, and July 1989 
VA hospitalization reports, pertaining to subcutaneous 
nodules and lipoma excision.  Although during that July 1989 
VA hospitalization, a nursing note indicated that appellant 
claimed that subcutaneous nodules were skin cancer, the 
nodules were clinically described as consistent with lipomas.  
VA medical reports dated in January 1978, May, June, and 
October 1994, and April and October 1995 reflect treatment 
and diagnoses for solar lentigos, actinic keratoses, 
granulomas, and lipomas; not skin cancer (although appellant 
reported a history of skin cancer).  See, in particular, the 
May and October 1994 VA medical reports, which describe the 
solar lentigos/keratoses as benign skin conditions.  The 
solar lentigos/actinic keratoses were removed with liquid 
nitrogen; and the clinical evidence of record does not 
presently contain any definite diagnosis of skin cancer.  
Appellants allegations and testimony as to skin cancer does 
not constitute competent evidence, since he is not qualified 
to offer medical opinion or diagnosis.  Espiritu, supra.  

Additionally, appellants adenocarcinoma of the prostate, 
that was initially clinically shown more than four decades 
post service, is not urinary bladder cancer, since the 
bladder and prostate are anatomically distinct parts of the 
body.  See also Monts v. Brown, 4 Vet. App. 379, 381 (1993), 
wherein the Court held that prostate cancer is not a 
radiogenic disease under applicable statutory and regulatory 
provisions.  Moreover, appellant has not submitted any 
competent medical evidence that he has a radiogenic disease 
as the result of in-service ionizing radiation exposure.  

Alternatively, even assuming that the presence of a 
radiogenic disease is established, appellant has not 
actually contended that a radiogenic disease was the 
result of in-service ionizing radiation exposure.  
Specifically, in a November 1991 written statement, he 
initially alleged that while aboard ship in the Pacific war 
theatre, he may have been exposed to radiation during or 
after the atomic bomb attack on Japan.  However, he clearly 
divulged that he did not know or recall whether he was 
actually near the atomic bomb explosion area or was exposed 
to radiation.  Interestingly, he did not allege that he had 
incurred any disabilities as a result of the alleged ionizing 
radiation exposure.  It is also interesting that he cited 
therein to an October 1991 service organization publication 
article which had informed veterans as to the availability of 
VA compensation for those who had been exposed to radiation 
exposure.  

In May 1992, the RO sent appellant a letter requesting 
clarification as to what disabilities he was claiming as 
residuals of radiation exposure.  In April and June 1992 
written statements and during a December 1995 hearing on 
appeal, at T.8-9, appellant divulged that he did not know or 
recall whether he was actually near the atomic bomb explosion 
area or was exposed to radiation; and that he did not believe 
he was in the Bay of Hiroshima, but may have been near it.  
Thus, it is the Boards opinion that the aforementioned 
criteria of 38 C.F.R. § 3.311 as stated in Hilkert has not 
been met, since appellants statements cannot be reasonably 
construed as a contention that a radiogenic disease was 
the result of exposure to ionizing radiation in service, 
inasmuch as he does not know or recall whether he had in-
service ionizing radiation exposure.  In other words, as a 
predicate for application of the procedural framework set 
forth in 38 C.F.R. § 3.311(a) concerning determination of 
radiation exposure and dose assessment, the regulatory 
language very specifically states that the claimant must 
contend that the radiogenic disease was the result of 
exposure to ionizing radiation in service.  Here, the 
appellant is in effect stating that he does not know whether 
or not he was even exposed to in-service ionizing radiation.  

It should be added that the available service records reveal 
that in mid-July 1945, after participation in the battle for 
Okinawa, appellant sailed aboard ship to Saipan, an island in 
the Marianas; and service muster rolls dated during the 
remainder of 1945 do not indicate that he embarked from that 
Marianas island.  Service records reveal that in March 1946, 
he sailed aboard ship from Guam (a Marianas Island), and 
disembarked stateside, a couple of weeks later.  It is a fact 
that although Okinawa is located relatively close to Japan, 
the Marianas are an island group in the western Pacific, east 
of the Philippines, which is not in close proximity to Japan.  
It is also a fact that the atomic bomb attack on Hiroshima 
and Nagasaki, Japan, occurred in early August 1945.  See also 
38 C.F.R. § 3.309(d)(3)(ii)(B).  In short, the service 
records do not indicate that appellant was in close proximity 
to Japan on or after the atomic bomb attack in question; or 
that he was exposed to in-service ionizing radiation.  

Thus, since the presence of a radiogenic disease has not been 
established and the claimant has not actually 
contended that a radiogenic disease was the result of 
exposure to ionizing radiation in service, appellant has not 
satisfied the criteria of 38 C.F.R. § 3.311.  Consequently, 
presumptive service connection for residuals of exposure to 
ionizing radiation is not well grounded under this analysis.  

Under the third method, direct-incurrence service connection 
can be established by showing that the disease or disability 
was incurred during or aggravated by service.  In Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), the Court stated, in 
pertinent part, that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)....

The available service medical records, post-service medical 
reports, and numerous lay statements of record do not contain 
any specific reference to in-service ionizing radiation 
exposure or radiogenic disease.  It is reiterated that any 
claimed skin disorder or adenocarcinoma of the prostate was 
initially medically shown years post service.  With regard to 
service connection on a direct-incurrence basis, appellant 
has not submitted any competent medical evidence linking any 
current disability, including skin disorder or adenocarcinoma 
of the prostate, to any incident of service including 
ionizing radiation exposure.  

Not only has appellant not provided competent evidence of 
actual exposure to ionizing radiation during service, but he 
has not submitted competent medical evidence which 
establishes a connection between any claimed disability, 
including skin disorder or adenocarcinoma of the prostate, 
and any incident of service including alleged ionizing 
radiation exposure.  Accordingly, direct-incurrence service 
connection for residuals of exposure to ionizing radiation is 
not well grounded.

It should be added that with respect to this not well-
grounded service connection claim, appellant and his 
representative have been informed by the RO at various stages 
of the proceedings that this claim was denied, in part, due 
to the lack of evidence indicating that appellant had in-
service exposure to ionizing radiation or a radiogenic 
disease.  See, in particular, a July 1995 Statement of the 
Case, which included provisions of law with respect to 
veterans responsibility for filing a well-grounded claim and 
general service connection principles, including continuity 
of symptomatology; presumptive laws and regulations for 
radiogenic diseases; and specifically referred to the lack of 
evidence indicating that appellant had in-service exposure to 
ionizing radiation or a radiogenic disease.  See also an 
August 1998 informal hearing presentation, wherein 
appellants representative expressed familiarity with the 
well-grounded claim concept.  It is therefore apparent that 
they were knowledgeable regarding the necessity of competent 
evidence to support this service connection claim.  Thus, it 
is concluded that appellant and his representative had notice 
of the type of information needed to support said claim.  See 
Robinette; and Epps.  It does not appear that appellant has 
informed the VA of the existence of any specific known and 
existing competent evidence that would render this service 
connection claim well grounded.

Although it is ambiguous whether the RO specifically informed 
them that this claim was not well grounded, this is not 
prejudicial to the appellant.  See Meyer; and Edenfield; and 
the applicable discussion set forth in Part I of the Boards 
decision herein.

In summary, even assuming that appellant currently has 
certain chronic diseases or disabilities, including benign 
skin conditions and adenocarcinoma of the prostate, the fact 
remains that appellant has not contended that he was actually 
exposed to ionizing radiation in service.  Appellant has not 
cited or submitted any competent scientific or medical 
evidence that any claimed condition he has is a radiogenic 
disease either.  Additionally, any benign skin disorders and 
adenocarcinoma of the prostate were initially shown years 
after service; have not been shown, by competent evidence, to 
be related to service; and are not even among the presumptive 
radiogenic diseases listed in 38 C.F.R. §§ 3.309 and 3.311.  
There is absolutely no competent medical evidence of record 
which contains findings or diagnoses pertaining to any 
residuals of in-service ionizing radiation exposure.  Lay 
statements are not competent evidence with respect to medical 
causation; and appellant is not qualified to offer medical 
opinion or diagnosis.  Espiritu, supra.  Consequently, the 
issue of service connection for residuals of exposure to 
ionizing radiation is not well grounded.  The claim is 
therefore denied.  38 U.S.C.A. § 5107(a).  Grottveit; 
Grivois;and Edenfield.


III.  Entitlement to 38 U.S.C.A. § 1151 Benefits for 
Additional Disability Involving Prostate Surgery 
Complications

As an initial matter, it should be pointed out that since 
appellants § 1151 benefits claim was filed prior to October 
1, 1997, the amendments to 38 U.S.C.A. § 1151 implemented by 
section 422(a) of Pub. L. No. 104-204, the Department of 
Veterans Affairs and Housing and Urban Development, and 
Independent Agencies Appropriations Act, 1997, 110 Stat. 
2874, 2926 (1996) are inapplicable.  See VA O.G.C. Prec. Op. 
No. 40-97 (Dec. 31, 1997).  

The threshold question to be answered is whether appellant 
has presented evidence of a well-grounded claim with respect 
to the issue of entitlement to benefits pursuant to 
38 U.S.C.A. § 1151.  See Murphy; Tirpak; and King; and the 
discussion of the well-groundedness concept set forth in Part 
I of the Boards decision herein.  In this case, the 
evidentiary assertions by appellant as to the § 1151 claim 
are beyond the competence of the person making the 
assertions, as will be explained.

It should be pointed out that appellant and his 
representative have been informed by the RO at various stages 
of the proceedings that the claim was denied as not well 
grounded, because it had not been shown, by competent 
evidence, that any additional disability resulted from the 
July 1989 VA prostate surgery in question.  See, in 
particular, a July 1995 Statement of the Case, which included 
provisions of law with respect to veterans responsibility 
for filing a well-grounded claim; applicable laws and 
regulations; and specifically referred to the lack of 
evidence indicating that appellant had any additional 
disability resulting from VA treatment.  See also an August 
1998 informal hearing presentation, wherein appellants 
representative expressed familiarity with the well-grounded 
claim concept.  It is therefore apparent that they were 
knowledgeable regarding the necessity of competent evidence 
to support this § 1151 benefits claim.  Thus, it is concluded 
that appellant and his representative had notice of the type 
of information needed to support said claim.  See Robinette; 
and Epps.  It does not appear that appellant has informed the 
VA of the existence of any specific known and existing 
competent evidence that would render this § 1151 benefits 
claim well grounded.

Although it is ambiguous whether the RO specifically informed 
them that this claim was not well grounded, this is not 
prejudicial to the appellant.  See Meyer; and Edenfield; and 
the applicable discussion set forth in Part I of the Boards 
decision herein.

For informational purposes, the ROs June 1995 rating 
decision denied appellants § 1151 claim essentially on the 
basis that it had not been shown, by competent evidence, that 
any additional disability resulted from the July 1989 VA 
prostate surgery in question.  That June 1995 rating decision 
was not based upon a fault, negligence, or accident 
requirement set forth in 38 C.F.R. § 3.358(c)(3), a section 
of the regulation implementing 38 U.S.C.A. § 1151 which the 
Court in Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
invalidated on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The provisions of 38 C.F.R. 
§ 3.358, excluding that section (c)(3), remained valid.  
Historically, the decision was affirmed by the United States 
Court of Appeals for the Federal Circuit (Court of Appeals) 
in Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), and 
subsequently appealed to the United States Supreme Court 
(Supreme Court).  

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals.  Brown v. Gardner,__U.S.__, 
115 S. Ct. 552 (1994).  Thereafter, the Secretary of the VA 
sought an opinion from the Attorney General as to the full 
extent to which benefits involving claims under 38 U.S.C.A. 
§ 1151 were authorized under the Supreme Courts decision.  
Subsequently, a January 20, 1995, memorandum opinion from the 
Office of the Attorney General advised that as to required 
causal connection, the Supreme Court had addressed three 
potential exclusions from coverage under 38 U.S.C.A. § 1151.  
The opinion explained that:  

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself:  if the 
intended connection is limited to 
proximate causation...then remote 
consequences of treatment may be 
excluded,...and incidents of a 
diseases or injurys natural 
progression properly are excluded by VA 
regulations because VA action is not 
the cause of the disability in these 
situations,....[T]he third 
exclusion..., unlike the first two, does 
not turn on the absence of a causal link 
between VA treatment and the injury in 
question.  Rather, it seems to be 
premised on some theory of consent...What 
the Court...appears to have in mind...is 
not a naturally termed...risk at all, 
but rather the certainty or near-
certainty that an intended consequence of 
consensual conduct will materialize.

Subsequently, VA promulgated an amended rule § 3.358(c).  The 
provisions of 38 C.F.R. § 3.358(c), as amended, state, in 
pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veterans 
representative.  Necessary 
consequences are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

This amended rule deletes the fault or accident requirement 
in section (c)(3), but does not alter the requirement in 
sections (c)(1) and (2) that additional disability is 
proximately due to VA action.  As the Board will explain, 
the competent evidence of record does not reflect that 
appellant has additional disability related to the July 1989 
VA prostate surgery in question.  Therefore, sections (c)(1) 
and (2), not (c)(3), are controlling with respect to the 
facts of this case.

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veterans own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.  

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The beneficiarys physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  
(2) Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the...hospitalization, 
etc., was authorized.  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

Appellant contends and testified at a December 1995 hearing 
on appeal, in essence, that he has prostate surgery 
complications resulting from improper VA medical treatment 
administered during July 1989.  It is argued that 
postoperatively, he contracted a staphylococcus infection 
with high fever; that VA improperly treated him; that the 
prostate surgery complications caused cardiac arrest and 
other residuals, including urinary disability and burning 
sensation in the lower extremities; and but for VAs improper 
treatment, the cardiac arrest and other resultant residuals, 
including urinary disability and burning sensation in the 
lower extremities, would not have occurred.  However, the 
salient point is that lay statements are not competent 
evidence with respect to medical causation; and appellant is 
not qualified to offer medical opinion or diagnosis.  
Espiritu, supra.  

The controlling facts are that prior to the July 1989 VA 
hospitalization in question, appellant had a history of 
numerous medical problems, including symptoms of numbness 
involving the extremities, mild chronic renal insufficiency, 
slowly progressive bladder outlet disease symptomatology, 
nocturia, recurrent urinary tract infections, cystitis, 
cardiovascular disease, psychiatric disorders, and residuals 
of a stroke.  

During VA hospitalization from July 12 to 17, 1989, appellant 
underwent a transurethral resection of the prostate for 
benign prostatic hypertrophy.  A consent form, signed by 
appellant prior to that operation, stated that he had been 
informed of the risks or possibility of complications with 
respect to that surgical procedure, described, in part, as 
bleeding, infection, incontinence.  However, there is no 
evidence indicating that appellant knowingly consented to any 
prostate surgery complications as a certain or nearly certain 
risk.  A surgical pathology report diagnosed well-
differentiated adenocarcinoma of the prostate and 
hyperplasia.  The hospital discharge summary indicated that 
there were no postoperative complications; he voided without 
difficulty; and he was discharged on an antibacterial 
medication.  However, on July 22, 1989, he received VA 
emergency room treatment for a 3-day history of fever; a 
urinary tract infection was assessed based on urinalysis 
results; and an antibiotic medication was prescribed.  

After receiving treatment by a private physician on July 26, 
1989, appellant was hospitalized by the VA that day with a 
diagnosis of urosepsis (unresponsive to Bactrim and 
Ampicillin), dehydration, and pancytopenia.  Although 
antibiotic therapy was instituted, on July 29th, he developed 
mild respiratory distress consistent with metabolic 
acidosis/respiratory compensation; he was transferred to the 
intensive care unit; his condition deteriorated; acute renal 
tubular necrosis was diagnosed; and he received a blood 
transfusion for thrombocytopenia.  On August 1st, after 
approximately an hour of hemodialysis, he experienced 
hypotensive tachycardia and became unresponsive and dyspneic; 
and during intubation, he had cardiac arrest but was 
resuscitated.  He received a blood transfusion for decreased 
hematocrit.  He remained on a ventilator for several days.  
It was medically opined that appellant had developed gram-
negative meningitis secondary to urosepsis.  He developed 
adynamic ileus and peritonitis, which resolved.  His mental 
status and urine output improved.  At time of hospital 
discharge in September 1989, his only complaints were anxiety 
and urinary incontinence.  

Objective clinical findings do not confirm any permanent 
residual impairment, including urinary disability and burning 
sensation in the lower extremities, attributable to the VA 
hospitalization in question.  

Appellant has not shown, by competent evidence, that any 
additional disability resulted from the VA treatment in 
question.  Again, See Espiritu, at 2 Vet. App. 494.  There is 
no competent evidence indicating that the VA failed to timely 
diagnose and treat him in July 1989.  There is no competent 
medical opinion to the contrary.  There is no competent 
evidence indicating that but for VA treatment/omission of 
treatment, his urosepsis, acute renal tubular necrosis, 
meningitis secondary to urosepsis, hypotensive 
tachyarrhythmia with reversible cardiac arrest, adynamic 
ileus, urinary incontinence, etc. would not have developed or 
would have been of lesser severity.  It is of substantial 
import that objective clinical findings do not confirm any 
permanent residual impairment, including urinary problems and 
burning sensation in the lower extremities, attributable to 
the VA hospitalization in question.  

While the Board has considered the statements and testimonial 
evidence presented by appellant, they do not constitute 
competent evidence with respect to medical causation, 
diagnosis and treatment.  Grottveit and Espiritu, supra.  See 
Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993), wherein the 
Court affirmed a Board decision which determined that a claim 
for § 1151 benefits was not well grounded since the veterans 
injury was coincidental to, but not the result of, VA action.  
Appellant has not shown, by competent evidence, that any 
additional disability, including urinary impairment and 
burning sensation in the lower extremities, resulted from VA 
treatment in 1989.  Accordingly, since appellant has not met 
the initial burden of submitting evidence to justify a belief 
by a fair and impartial individual that the claim for 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving prostate surgery 
complications resulting from VA hospitalization in July 1989 
is well grounded, the § 1151 claim is denied.  Grottveit; and 
Grivois. 


ORDER

Appellants claims of entitlement to service connection for 
residuals of exposure to noxious gases, claimed as mustard 
gas; service connection for residuals of exposure to ionizing 
radiation; and benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving prostate surgery 
complications resulting from VA hospitalization in July 1989, 
are not well grounded, and, therefore denied.  



		
	MICHAEL D. LYON 
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
